DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2018/0321067) in view of von Klooster (U.S. Pub. 2008/0141786).
Regarding claim 1, Kroemer discloses (Figs. 2, 4, and 8) an ultrasonic flowmeter (see par. [0002]), comprising 
a measuring tube 2 [0051]; 
a first ultrasonic transducer pair 6a/6b [0052] comprising a first ultrasonic transducer 6a and a second ultrasonic transducer 6b [0054]; and 
a second ultrasonic transducer pair 9a/9b [0062] including a third ultrasonic transducer 9a and a fourth ultrasonic transducer 9b [0062], wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver [0054], 
wherein the first ultrasonic transducer pair 6a/6b is arranged on the measuring tube 2 offset as viewed in a direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0054], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0054], wherein the course of the ultrasonic signal between the first ultrasonic transducer 6a and the second ultrasonic transducer 6b defines a first signal path (as shown in Figs. 2 and 8), 
wherein the second ultrasonic transducer pair 9a/9b is arranged on the measuring tube 2 offset as viewed in the direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0061]-[0062], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0061]-[0062], wherein the course of the ultrasonic signal between the third ultrasonic transducer 9a and the fourth ultrasonic transducer 9b defines a second signal path (as shown in Figs. 2 and 8), 
wherein the measuring tube 2 has a measuring tube cross-sectional area (as shown in Figs. 2 and 4) and a measuring tube axis 16 [0052]; 
wherein the measuring tube 2 includes a first half (i.e. a circumferential half extending along the longitudinal direction shown in Fig. 2, divided along a diagonal diameter drawn across Fig. 4) of the measuring tube 2 and a second half of the measuring tube (i.e. the opposite circumferential half extending along the longitudinal direction shown in Fig. 2, divided along a diagonal diameter drawn across Fig. 4); 
wherein the first half of the measuring tube and the second half of the measuring tube are each formed by a first and a second circumferential half extending in the longitudinal direction of the measuring tube (when the tube 2 is divided along a diagonal diameter drawn across Fig. 4, creating two circumferential halves extending along the longitudinal direction shown in Fig. 2);
wherein the measuring tube 2 exhibits a change in the shape and/or size of the measuring tube cross-sectional area in the course of the first signal path and the second signal path (i.e. narrows in the middle and expands at the ends: see Fig. 2); 
wherein the first ultrasonic transducer 6a is arranged on the first half of the measuring tube 2 (i.e. on the top right circumferential half when the diagonal line is drawn between 6a and 9a shown in Fig. 4), and the third ultrasonic transducer 9a is arranged on the second half of the measuring tube (i.e. on the bottom left circumferential half when the diagonal line is drawn between 6a and 9a shown in Fig. 4). 
Kroemer does not disclose the first signal path defines a first measuring plane; the second signal path defines a second measuring plane.
von Klooster discloses (Fig. 2b) the first signal path defines a first measuring plane (i.e. the first pair is on the same circumferential half with a reflector in between, the two lines defining a plane: as shown in Fig. 2b; [0042]); the second signal path defines a second measuring plane (i.e. the second pair is on the same circumferential half with a reflector in between, the two lines defining a plane: as shown in Fig. 2b; [0042]).  
Kroemer combined with von Klooster would then also disclose that the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 2 such that the first measuring plane (per the combination with von Klooster, adding the reflector would create two lines which define a plane) and the second measuring plane (per the combination with von Klooster, adding the reflector would create two lines which define a plane) are not aligned parallel to one another (i.e. lie at an angle to one another: Fig. 8; [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the first signal path defines a first measuring plane; the second signal path defines a second measuring plane, as taught by von Klooster.
Such a modification would enhance the accuracy of the flow measurement: (by providing a V-shaped intersecting measurement plane: von Klooster [0044]).

Regarding claim 2, Kroemer discloses (Figs. 2, 4, and 8) the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 2 such that, in the course of the measuring section between the ultrasonic transducers (as shown in Fig. 2), the distance of the first measuring plane from the measuring tube axis 16 essentially corresponds to the distance of the second measuring plane from the measuring tube axis 16 (as shown in Figs. 2 and 8).

Regarding claim 3, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) decreases at least in sections in the course of the measuring tube axis (toward the middle: see Fig. 8).

Regarding claim 4, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) increases at least in sections in the course of the measuring tube axis (toward the ends: see Fig. 8).

Regarding claim 5, Kroemer discloses (Figs. 2, 4, and 8) the first signal path has a reflecting surface (per the combination with von Klooster, see above), and the second signal path has a reflecting surface (per the combination with von Klooster, see above).

Regarding claim 6, Kroemer discloses (Figs. 2, 4, and 8) the first signal path is essentially V-shaped and the second signal path is essentially V-shaped (if the signal path contains a reflector/mirror, it will be V-shaped, per the combination with von Klooster, see above).

Regarding claim 7, Kroemer discloses (Figs. 2, 4, and 8) the first ultrasonic transducer pair 6a/6b is arranged on the first half of the measuring tube (if the signal path contains a reflector/mirror, then 6a/6b will be on the same side, per the combination with von Klooster, see above), and the second ultrasonic transducer pair 9a/9b is arranged on the second half of the measuring tube (if the signal path contains a reflector/mirror, then 9a/9b will be on the same side, per the combination with von Klooster, see above).

Regarding claim 8, Kroemer discloses (Figs. 2, 4, and 8) the measuring tube 2 has a cross-sectional reduction in the course of the first signal path and the second signal path (in the middle section: see Fig. 2).

Regarding claim 9, Kroemer discloses (Figs. 2, 4, and 8) the measuring tube 2 has a cross-sectional expansion in the course of the first signal path and the second signal path (at the ends: see Fig. 2).

Regarding claim 11, Kroemer discloses (Figs. 2, 4, and 8) the first ultrasonic transducer 6a of the first ultrasonic transducer pair 6a/6b and the third ultrasonic transducer 9a of the second ultrasonic transducer pair 9a/9b are arranged on the circumference of a first measuring tube cross-sectional area (i.e. at the same longitudinal position on the tube 2: see Fig. 2), and the second ultrasonic transducer 6b of the first ultrasonic transducer pair 6a/6b and the fourth ultrasonic transducer 9b of the second ultrasonic transducer pair 9a/9b  are arranged on the circumference of a second measuring tube cross-sectional area (i.e. at the same longitudinal position on the tube 2: see Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2018/0321067) in view of von Klooster (U.S. Pub. 2008/0141786), and further in view of Dam (U.S. Pub. 2013/0304403).

Regarding claim 10, Kroemer is applied as above, but does not disclose the measuring tube cross-sectional area is essentially round in the region or upstream of the region of the first ultrasonic transducer and the third ultrasonic transducer, and the measuring tube cross-sectional area is essentially oval in the region of the second ultrasonic transducer and the fourth ultrasonic transducer.
Dam discloses (Figs. 1-3) the measuring tube cross-sectional area is essentially round in the region or upstream of the region of the first ultrasonic transducer and the third ultrasonic transducer (as shown in Figs. 1 and 3; both sensors can be in the oval area: [0066]), and the measuring tube cross-sectional area is essentially oval in the region of the second ultrasonic transducer and the fourth ultrasonic transducer (as shown in Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device so that the measuring tube cross-sectional area is essentially round in the region or upstream of the region of the first ultrasonic transducer and the third ultrasonic transducer, and the measuring tube cross-sectional area is essentially oval in the region of the second ultrasonic transducer and the fourth ultrasonic transducer, as taught by Dam.
Such a modification would improve the measurement of the sound velocity in the medium/tube (Dam: [0009] – the oval shape modifies the path length for sensor that are offset by 90° – as in Dam and Kroemer).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2018/0321067) in view of von Klooster (U.S. Pub. 2008/0141786), and further in view of Shalev (U.S. Pub. 2012/0090702).

Regarding claim 12, Kroemer is applied as above, but does not disclose the measuring tube axis is formed curved at least in sections.
Shalev discloses the measuring tube axis is formed curved at least in sections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device so that the measuring tube axis is formed curved at least in sections, as taught by Shavlev.  Such a modification would be merely a change in shape of the measuring tube, which is obvious.  See MPEP 2144.04(IV)(B).

Regarding claims 13 and 15, Kroemer discloses (Figs. 2, 4, and 8) an ultrasonic flowmeter (see par. [0002]), comprising 
a measuring tube 2 [0051]; 
a first ultrasonic transducer pair 6a/6b [0052] comprising a first ultrasonic transducer 6a and a second ultrasonic transducer 6b [0054]; and 
a second ultrasonic transducer pair 9a/9b [0062] including a third ultrasonic transducer 9a and a fourth ultrasonic transducer 9b [0062], wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver [0054], 
wherein the first ultrasonic transducer pair 6a/6b is arranged on the measuring tube 2 offset as viewed in a direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0054], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0054], wherein the course of the ultrasonic signal between the first ultrasonic transducer 6a and the second ultrasonic transducer 6b defines a first signal path (as shown in Figs. 2 and 8), 
wherein the second ultrasonic transducer pair 9a/9b is arranged on the measuring tube 2 offset as viewed in the direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0061]-[0062], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0061]-[0062], wherein the course of the ultrasonic signal between the third ultrasonic transducer 9a and the fourth ultrasonic transducer 9b defines a second signal path (as shown in Figs. 2 and 8), 
wherein the measuring tube 2 has a measuring tube cross-sectional area (as shown in Figs. 2 and 4) and a measuring tube axis 16 [0052]; 
wherein the measuring tube 2 includes a first half (i.e. a circumferential half extending along the longitudinal direction shown in Fig. 2, divided along a diagonal diameter drawn across Fig. 4) of the measuring tube 2 and a second half of the measuring tube (i.e. the opposite circumferential half extending along the longitudinal direction shown in Fig. 2, divided along a diagonal diameter drawn across Fig. 4); 
wherein the first half of the measuring tube and the second half of the measuring tube are each formed by a first and a second circumferential half extending in the longitudinal direction of the measuring tube (when the tube 2 is divided along a diagonal diameter drawn across Fig. 4, creating two circumferential halves extending along the longitudinal direction shown in Fig. 2);
wherein the measuring tube 2 exhibits a change in the shape and/or size of the measuring tube cross-sectional area in the course of the first signal path and the second signal path (i.e. narrows in the middle and expands at the ends: see Fig. 2); 
wherein the first ultrasonic transducer 6a is arranged on the first half of the measuring tube 2 (i.e. on the top right circumferential half when the diagonal line is drawn between 6a and 9a shown in Fig. 4), and the third ultrasonic transducer 9a is arranged on the second half of the measuring tube (i.e. on the bottom left circumferential half when the diagonal line is drawn between 6a and 9a shown in Fig. 4). 
Kroemer does not disclose the first signal path defines a first measuring plane; the second signal path defines a second measuring plane.
von Klooster discloses (Fig. 2b) the first signal path defines a first measuring plane (i.e. the first pair is on the same circumferential half with a reflector in between, the two lines defining a plane: as shown in Fig. 2b; [0042]); the second signal path defines a second measuring plane (i.e. the second pair is on the same circumferential half with a reflector in between, the two lines defining a plane: as shown in Fig. 2b; [0042]).  
Kroemer combined with von Klooster would then also disclose that the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 2 such that the first measuring plane (per the combination with von Klooster, adding the reflector would create two lines which define a plane) and the second measuring plane (per the combination with von Klooster, adding the reflector would create two lines which define a plane) are not aligned parallel to one another (i.e. lie at an angle to one another: Fig. 8; [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the first signal path defines a first measuring plane; the second signal path defines a second measuring plane, as taught by von Klooster.
Such a modification would enhance the accuracy of the flow measurement: (by providing a V-shaped intersecting measurement plane: von Klooster [0044]).
Regarding claims 13 and 15, Kroemer also does not disclose a shut-off device, comprising a blocking device arranged in the flow channel, wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in a direction of flow.
Shalev discloses (Figs. 1-2) a shut-off device (i.e. integrated flowmeter and cut-off valve: [0041]), comprising a blocking device 28 [0050] arranged in the flow channel (as shown in Figs. 1-2), wherein the blocking device 28 has a blocking body receptacle (i.e. the body of the tube around the diaphragm 28: see Figs. 1-2) and a blocking body 28 movable in the blocking body receptacle (as shown in Figs. 1-2), wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body 28 in the blocking body receptacle (as shown in Figs. 1-2), wherein the flow channel has an inlet region upstream of the blocking device as viewed in a direction of flow (as shown in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device/method to include a shut-off device, comprising a blocking device arranged in the flow channel, wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in a direction of flow.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).
The apparatus of Kroemer in view of Dam, as applied above in the rejection of claim 15, would perform the method and meet the limitations of claim 13.

Regarding claims 14 and 16, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) changes at least in sections in the course of the measuring tube axis (i.e. decreases toward the middle: see Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852